Citation Nr: 9922230	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-19 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right foot cold injury, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left foot cold injury, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
May 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
an increased evaluation, in excess of 10 percent, for his 
service-connected frozen feet residuals.

By a rating decision dated in September 1998, the RO, 
pursuant to the revised rating criteria for cold injury 
residuals which became effective in January 1998, separately 
evaluated the veteran's service-connected bilateral foot 
condition, recharacterized his disorder as it appears on the 
title page, and separately rated the cold injury residuals of 
each of the veteran's feet as 10 percent disabling.  

In connection with his claim, the veteran was scheduled for a 
hearing before the Board in Washington, D.C., in March 1999.  
He was unable to appear for the hearing due to weather 
conditions.  He was rescheduled for this hearing in April 
1999 but failed to appear.  The Board will, thus, review the 
case based on the evidence currently of record.


FINDINGS OF FACT

Service-connected residuals of a cold injury to the feet are 
manifested by intermittent discomfort involving complaints of 
coldness with complaints of paresthesias and numbness, 
without sensitivity to cold, neurovascular abnormalities, 
disturbances of nail growth, hyperhidrosis, edema, or 
evidence of tissue loss or tenderness; no more than mild 
symptoms are demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 10 percent 
for residuals of a right foot cold injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Code 7122 (effective prior to and as of January 12, 
1998).  

2.  The criteria for an increased evaluation of 10 percent 
for residuals of a left foot cold injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Code 7122 (effective prior to and as of January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the context of an increased rating, a mere allegation that 
the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claims for an increased evaluation for his service-
connected bilateral cold foot injury residuals are well 
grounded.  38 U.S.C.A. § 5107(a).  The Board also finds that 
all relevant evidence has been obtained with regard to these 
claims and no further assistance to the veteran is required 
to comply with the duty to assist him.  38 U.S.C.A. 
§ 5107(a).

Factual Background

A review of the claims file reveals that the veteran was 
granted service connection for residuals of frozen feet by an 
RO rating action dated in May 1955.  This determination was 
based on the veteran's service medical records, which showed 
treatment for frozen feet incurred in January 1951 in combat 
in Korea.  In March 1952, the veteran underwent a bilateral 
lumbar sympathectomy to relieve discomfort related to his 
feet. 

VA outpatient treatment records dated from March 1996 to 
December 1996 show that the veteran was evaluated for left 
and right heel spurs, which caused the veteran pain when 
walking.  Specific objective findings referable to service-
connected cold injury residuals are not shown.  Frostbite 
residuals were, however, noted as one of the diagnostic 
assessments rendered on a May 1996 progress note.  An earlier 
March 1996 progress note specifically records that a VA 
clinical evaluation of the veteran's feet that month had 
disclosed "no active disease of frostbite."  

Private clinical records from the John F. Kennedy Memorial 
Hospital, compiled between April 1986 and January 1996, do 
not reveal any treatment provided to the veteran during this 
period for residuals of frozen feet.  Frostbite was recorded 
on several occasions only as medical history.  

On VA examination in April 1996, the veteran related a cold 
injury to his feet during the Korean War.  The examiner noted 
that the veteran reported being treated at an aide station, 
then being returned to duty.  Several years later the 
symptoms of frostbitten feet were relieved by a 
sympathectomy.  On examination, the veteran was noted to have 
heel spurs that made him unable to walk on his tiptoes and 
forced him to walk gingerly.  Examination of the feet 
revealed no swelling, coolness and/or tenderness.  The skin 
was normal with a full range of motion of the toes.  X-rays 
of both feet showed heel spurs only.  

At a personal hearing on appeal in April 1997, the veteran 
said that his left foot is swollen all of the time and his 
right foot some of the time.  He said that he had pain 
referable to his feet, dryness, and spotty purple 
discolorations on the bottom of his feet.  

On a VA examination in April 1997, the veteran's feet were 
noted to be warm.  Pedal pulses were impalpable.  In May 
1998, a VA examination of the veteran's feet found the pedal 
pulses to be palpable.  

On a VA cold injury protocol examination in July 1998, the 
veteran reported that he is not sensitive to cold and denied 
symptoms consistent with Raynaud's phenomenon.  The veteran 
reported no hyperhidrosis but indicated that he experiences 
paresthesias and numbness associated with chronic pain.  No 
infections were reported.  There were no disturbances of nail 
growth and no edema was noted.  The veteran said that he 
experiences some change in skin color with some molting and 
darkening of scattered areas on the soles of his feet.  The 
veteran further reported no sleep disturbances and that cold 
feeling was unrelated to seasonal changes.  The veteran said 
he does not wear excessive pairs of socks during the winter 
months.  Physical examination revealed normal dorsalis pedis 
and posterior tibialis pulses.  There was no loss of 
sensation and the veteran's feet felt warm to touch.  There 
were some mottled darkened areas of the soles of the feet 
that were well healed and nontender.  There was no scarring.  
The veteran walked without discomfort on his feet.  Status 
post frostbite injury with symptoms of intermittent 
discomfort was the diagnostic conclusion rendered.  The 
examiner added that the veteran had no current neurovascular 
abnormalities and an excellent response to his bilateral 
sympathectomies.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In assessing a claim for 
increased rating, it is the present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

As noted above, the schedular criteria for evaluation of 
residuals of cold injury were changed effective January 12, 
1998.  See 62 Fed. Reg. 65207-65224 (December 11, 1997).  The 
United States Court of Veterans Appeals (Court) has held that 
where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version of the law most 
favorable to the appellant should be applied unless Congress 
and/or the VA Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1990).  Because Congress 
and/or the Secretary have not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to have his claim reviewed 
under the most favorable version of the applicable rating 
criteria.  

Under the rating criteria in effect prior to January 12, 
1998, for evaluation of residuals of frozen feet, Diagnostic 
Code 7122 provides for a 10 percent disability evaluation for 
mild residuals of bilateral frozen feet or chilblains.  The 
next higher evaluation of 30 percent requires bilateral 
persistent moderate swelling, tenderness, redness, etc.  A 
50 percent rating requires bilateral loss of toes, or parts, 
and persistent severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective prior to January 12, 1998).  

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched-out lesions, or osteoarthritis) of 
affected parts then a 20 percent disability evaluation is 
warranted.  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following:  Tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hypohidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched-out 
lesions, or osteoarthritis) of affected parts then a 
30 percent disability evaluation is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (effective January 12, 1998).  

The Board notes that the RO based the veteran's current 
rating of 10 percent for each foot on a comparison of his 
current symptomatology with the revised rating criteria for 
Diagnostic Code 7122, effective January 12, 1998.  The Board 
notes that further revision of this diagnostic code, 
consisting of several nonsubstantive technical corrections in 
a revision of a note, note (1), which indicated that other 
conditions such as Raynaud's phenomenon that have been 
diagnosed as the residual effects of cold injury should be 
considered for separate evaluations, were made, effective 
August 13, 1998, and were considered by the RO.  With respect 
to the new criteria, the Board notes that the recent medical 
evidence including the clinical findings from the veteran's 
April 1997 and May 1998 VA compensation examinations show 
that the veteran has no residual symptoms of a cold injury to 
his feet exclusive of possible molting and darkened skin 
areas, and his complaints of intermittent discomfort 
involving cold feet with paresthesia and numbness.  Objective 
evidence of neurovascular abnormalities, sensitivity to cold, 
disturbances of nail growth, hyperhidrosis or edema or 
evidence of tissue loss or tenderness is, however, not 
demonstrated.  Accordingly, there is no basis upon which to 
establish an increased evaluation for the veteran's service-
connected disability at this time under the revised rating 
criteria.  Further, in light of the medical evidence 
reflecting that symptoms are no more than mild in degrees, we 
find an increased evaluation is not warranted under the old 
rating criteria.  Here we note that there is no evidence of 
persistent moderate swelling, redness and tenderness.  
Accordingly, the Board concludes that the criteria for a 
disability rating greater than that currently assigned is not 
for application under either the old or the new criteria.  

As the preponderance of the evidence is against the claim for 
an increased evaluation beyond the 10 percent currently 
assigned for both service-connected left and right foot, the 
benefit of the doubt doctrine does not apply and an increased 
rating must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a right foot cold 
injury is denied.

An increased evaluation for residuals of a left foot cold 
injury is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

